       Case
       Case2:20-cv-01506-KJD-NJK
            2:20-cv-01506-KJD-NJK Document
                                  Document26
                                           6 Filed
                                             Filed08/31/20
                                                   01/21/21 Page
                                                            Page11of
                                                                  of44




 1 James J. Pisanelli, Esq. Bar No. 4027
   JJP@pisanellibice.com
 2 Debra L. Spinelli, Esq., Bar No. 9695
   DLS@pisanellibice.com
 3 PISANELLI BICE PLLC
   400 South 7th Street, Suite 300
 4 Las Vegas, NV 89101
   Telephone: 702.214.2100
 5 Facsimile: 702.214.2101

 6 John N. Ellison, Esq. (pro hac vice application forthcoming)
   jellison@reedsmith.com
 7 REED SMITH LLP
   Three Logan Square
 8 1717 Arch Street Suite 3100
   Philadelphia, PA 19103
 9 Telephone: 215.851.8100

10 Richard P. Lewis, Esq. (pro hac vice application forthcoming)
   rlewis@reedsmith.com
11 REED SMITH LLP
   599 Lexington Avenue
12 New York, NY 10022
   Telephone: 212.521.5400
13
   Attorneys for WP 6 Restaurant Management
14 Group, LLC

15                         UNITED STATES DISTRICT COURT FOR THE

16                                       DISTRICT OF NEVADA

17 WP 6 RESTAURANT MANAGEMENT                            CASE NO. 2:20-cv-01506-KJD-NJK
   GROUP, LLC                                            ORDER GRANTING
18                                                       MOTION TO EXTEND TIME TO FILE
         Plaintiff,                                      VERIFIED PETITIONS FOR
19                                                       PERMISSION TO PRACTICE IN THIS
   v.
                                                         CASE AND DESIGNATION OF LOCAL
20                                                       COUNSEL
   ZURICH AMERICAN INSURANCE
21 COMPANY,
                                                         (First Request)
         Defendant.
22

23

24          Plaintiff WP 6 Restaurant Management Group, LLC (“Wolfgang Puck”), by and through its

25 counsel of record, submits this Motion to Extend Deadline to File Verified Petitions for Permission

26 to Practice in This Case and Designation of Local Counsel (the “Verified Petitions”). In light of the

27 events outside of counsel's control, additional time is necessary to obtain certain documents needed

28
       Case
       Case2:20-cv-01506-KJD-NJK
            2:20-cv-01506-KJD-NJK Document
                                  Document26
                                           6 Filed
                                             Filed08/31/20
                                                   01/21/21 Page
                                                            Page22of
                                                                  of44




 1 for the Verified Petitions. This is Wolfgang Puck's first request for an extension of time on this

 2 subject and will not impact any other deadlines.

 3         This Motion is made and based on the papers and pleadings on file herein, the following

 4 Memorandum of Points and Authorities, any and all exhibits thereto, and any and all oral argument

 5 this Court may allow at the time of hearing of this matter.

 6         DATED this 31st day of August, 2020.

 7                                                        PISANELLI BICE PLLC
 8

 9                                                  By:          /s/ Debra L. Spinelli
                                                          James J. Pisanelli, Esq. Bar No., 4027
10                                                        Debra L. Spinelli, Esq., Bar No. 9695
                                                          400 South 7th Street, Suite 300
11                                                        Las Vegas, NV 89101
12
                                                          John N. Ellison, Esq. (pro hac vice
13                                                        application forthcoming)
                                                          REED SMITH LLP
14                                                        Three Logan Square
                                                          1717 Arch Street Suite 3100
15                                                        Philadelphia, PA 19103
16                                                        Richard P. Lewis, Esq. (pro hac vice
                                                          application forthcoming)
17                                                        599 Lexington Avenue
                                                          New York, NY 10022
18
                                                          Attorneys for WP 6 Restaurant Management
19                                                        Group, LLC
20

21

22

23

24

25

26

27

28

                                                      2
       Case
       Case2:20-cv-01506-KJD-NJK
            2:20-cv-01506-KJD-NJK Document
                                  Document26
                                           6 Filed
                                             Filed08/31/20
                                                   01/21/21 Page
                                                            Page33of
                                                                  of44




 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2          In accordance with Local Rule IA 6-1, this is Wolfgang Puck's first request to extend the

 3 deadline to submit the Verified Petitions, and the deadline for submitting the Verified Petitions has

 4 not yet passed.

 5          On August 17, 2020, this Court entered the Notice to Counsel Pursuant to Local Rule IA 11-2

 6 to counsel John N. Ellison, Esq. and Richard P. Lewis, Esq. [Dkt. No. 3], setting out a deadline of

 7 August 31, 2020 to submit the Verified Petitions.

 8          According to Local Rule IA 11- 2(b)(3), an attorney must attach to the verified petition a

 9 “certification issued within six months before the date of filing of the verified petition that the

10 applicant’s membership is in good standing from the state bar or from the clerk of the supreme court

11 or highest admitting court of every state, territory, or insular possession of the United States in which

12 the applicant has been admitted to practice law.” Mr. Lewis is admitted to practice law in the States

13 of New York and California, and the District of Columbia. Although Mr. Lewis sought a Certificate

14 of Good Standing from all three jurisdictions in a timely manner, to date, Mr. Lewis has only received

15 a Certificate of Good Standing from New York and the District of Columbia. Due to delays in

16 processing, Mr. Lewis expects to receive the Certificate of Good Standing from California beyond

17 the August 31, 2020 deadline to submit his Verified Petition. Also, with the challenges associated

18 with remote working, additional time is needed to obtain the notarized signatures for both

19 Verified Petitions.

20            "A motion or stipulation to extend any date set by the discovery plan, scheduling order, or

21 other order must, in addition to satisfying the requirements of LR IA 6-1, be supported by a showing

22 of good cause for the extension." LR 26-3. Here, good cause exists to extend the deadline to submit

23 the Verified Petitions. Due to the matters outside of counsel's control, and despite diligent efforts,

24 the California Certificate of Good Standing has yet to be received and the notarized signatures are in

25 process.

26

27

28

                                                        3
       Case
       Case2:20-cv-01506-KJD-NJK
            2:20-cv-01506-KJD-NJK Document
                                  Document26
                                           6 Filed
                                             Filed08/31/20
                                                   01/21/21 Page
                                                            Page44of
                                                                  of44




 1           To allow sufficient time to obtain the required certificate and notarized signatures,

 2 Wolfgang Puck respectfully requests that the deadline to submit the Verified Petitions be extended

 3 14 days, to Monday, September 14, 2020, a date by which counsel reasonably expects to receive all

 4 required documents and signatures.

 5           DATED this 31st day of August, 2020.

 6                                                      PISANELLI BICE PLLC
 7
                                                  By:          /s/ Debra L. Spinelli
 8                                                      James J. Pisanelli, Esq. Bar No., 4027
                                                        Debra L. Spinelli, Esq., Bar No. 9695
 9                                                      400 South 7th Street, Suite 300
                                                        Las Vegas, NV 89101
10
                                                        John N. Ellison, Esq. (pro hac vice
11                                                      application forthcoming)
                                                        REED SMITH LLP
12                                                      Three Logan Square
                                                        1717 Arch Street Suite 3100
13                                                      Philadelphia, PA 19103
14                                                      Richard P. Lewis, Esq. (pro hac vice
                                                        application forthcoming)
15                                                      REED SMITH LLP
                                                        599 Lexington Avenue
16                                                      New York, NY 10022
17                                                Attorneys for WP 6 Restaurant Management
                                                  Group, LLC
18

19

20
                                                 IT IS SO ORDERED:
21

22                                               UNITED STATES DISTRICT JUDGE
23
                                                 DATED:      January 21, 2021
24
                                                           (nunc pro tunc)
25                                               CASE NO. 2:20-cv-01506-KJD-NJK
26

27

28

                                                    4
